Citation Nr: 9900355	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-51 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the veterans 
service connected low back disability, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for the veterans 
service connected left hip disability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to March 1995.

The veteran filed a claim in January 1996 for service 
connection for a back disability.  This appeal arises from 
the March 1996 rating decision from the Pittsburgh, 
Pennsylvania Regional Office (RO) that granted the veterans 
claim for service connection for a low back disability with 
an evaluation of 20 percent and granted service connection 
for a left hip disability with an evaluation of 10 percent.  
A Notice of Disagreement was filed in October 1996 and a 
Statement of the Case was issued in November 1996.  A 
substantive appeal was filed in December 1996 with a request 
for a hearing at the RO before a local hearing officer.  In 
February 1997 a hearing at the RO before a local hearing 
officer was held.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected low back disability 
and left hip disability. 

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examinations conducted in March 
1997, April 1997 and November 1997 are inadequate for rating 
purposes as the examinations did not address the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, the 
Court held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

The veteran has indicated that he has low back and left hip 
pain and weakness upon use and motion.  He indicated that he 
has constant pain that is exacerbated by prolonged sitting or 
standing.  The March 1997 and April 1997 examinations failed 
to discuss the level of disability.  The November 1997 
examination indicated that in straight leg raising and 
Patricks maneuver the veteran had mild to no limitation of 
motion but had pain.  The examiner failed to address 
specifically limitation of motion due to pain.  Therefore, 
the veteran should be afforded an orthopedic examination to 
address the DeLuca requirements.  Another neurological 
examination should also be conducted.  It is additionally 
noted that an x-ray of the lumbosacral spine in April 1997 
resulted in an impression of mild compression fracture of the 
L2 body.  A medical determination is needed as to whether it 
is at least as likely as not that this is related to the 
injury in service resulting in the disability for which the 
veteran is service connected.  If so, a determination should 
be made as to whether the veteran is entitled to a separate 
rating for this manifestation.
 
Additionally, there is an indication in the record that the 
veteran has been treated at the Pittsburgh, Pennsylvania VA 
medical center and by a chiropractor, Dr. Donald E. Rowe.  
Treatment records from this facility and Dr. Rowe should be 
requested prior to the VA examinations.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
this claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the low back and left hip disabilities in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
those from Pittsburgh, Pennsylvania VA 
medical centers and Dr. Donald E. Rowe, 
149 North Water Street, West Newton, PA 
15089.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the current severity of service 
connected low back disability and left 
hip disability.  The claims folder must 
be made available to the examiners prior 
to the examinations.  All indicated 
diagnostic tests must be performed.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.

The orthopedic examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected low 
back due to any of the following:  (1) 
pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups under § 
4.45.  If the examiner is unable to make 
such a determination, it should be so 
indicated on the record.  The ranges of 
motion of the lumbar spine and the left 
hip should be specified, as should the 
normal ranges of motion.  

In regards to the low back, the examiner 
should indicate whether the veteran has 
listing of whole spine to opposite side, 
positive Goldthwaites sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, narrowing or 
irregularity of joint space, or abnormal 
mobility on forced motion.  The examiner 
should also note whether it is at least 
as likely as not that the fracture of the 
body of vertebra L2 noted on X-ray in 
April 1997 is the result of the back 
injury the veteran sustained in service.  
If so, the examiner should note whether 
there is demonstrable deformity of 
the vertebral body.

In regards to the left hip, the examiner 
should indicate all ranges of motion, to 
include adduction and abduction and also 
indicate the normal ranges of these 
motions.  The examiner should note 
whether the veteran has limitation of 
abduction of the left thigh so that 
motion is lost beyond 10 degree.

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected disabilities at 
issue.  If so, all such manifestations 
should be described in detail.  The 
discussion must include notation as to 
whether the veteran has recurring attacks 
of intervertebral disc syndrome; the 
frequency and severity of the attacks; 
and whether there is characteristic pain, 
demonstrable muscle spasm, an absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  All factors upon which any medical 
opinion is based must be set forth for 
the record.

3.  After completion of the requested 
development, the RO should review the 
veterans claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects, if any, of the 
service connected low back disability.  
Consideration should also be given as to 
whether the veteran has deformity of a 
vertebral body attributable to the back 
injury in service; and, if so, whether a 
separate rating is warranted for that 
manifestation.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to date the examination 
was scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
